            MEMO
          Case         ENDORSED
               1:19-cr-00200-ALC Document 13 Filed 09/08/20 Page 1 of 2




                                             September 8, 2020

By ECF and by mail

Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square                                                                       9/8/20
New York, New York 10007

Re:    United States v. Michael Falu, 17 Cr. 181 (ALC); 19 Cr. 200 (ALC); 19 Cr. 937 (NRB)

Dear Judge Carter:

        I write on consent (Assistant U.S. Attorneys Alison Moe and Thomas Burnett) to
respectfully request that the Court transfer Mr. Falu’s two cases – 17 Cr. 181 and 19 Cr. 200 – to
Judge Buchwald under Local Rule 14 (“Transfer of Cases by Consent”), so that the cases can be
consolidated for sentencing purposes.

       On July 29, 2020, Mr. Falu pleaded guilty to the possession of ammunition after a felony
conviction, in violation of 18 U.S.C. § 922(g). See United States v. Michael Falu, 19 Cr. 937
(NRB). This offense was also the basis of one of the violations of supervised release before this
Court. During the plea, Judge Buchwald indicated that – if this Court agreed – Judge Buchwald
would accept the transfer of Mr. Falu’s cases so that the violations of supervised release could be
consolidated with the sentencing of Mr. Falu on the substantive offense.

       The chronology of these cases are as follows:

              19 Cr. 200 (ALC): On September 4, 2013, Mr. Falu was sentenced in the District
               of Maine to a term of 48 months’ imprisonment, to be followed by a three-year term
               of supervised release. After his release from incarceration, Mr. Falu was being
               supervised in the Southern District of New York, and on March 21, 2019,
               jurisdiction was transferred to this Court under Docket Number 19 Cr. 200 (ALC).

              17 Cr. 181 (ALC): On May 9, 2017, Mr. Falu was sentence in this district (by
               Judge Swain) to a term of four months’ imprisonment for failing to return to a
               residential reentry center, in violation of 18 U.S.C. § 751(a). The court also
               imposed a three-year term of supervised release. On November 15, 2019, this case
               was reassigned to the Court.
          Case 1:19-cr-00200-ALC Document 13 Filed 09/08/20 Page 2 of 2

Honorable Andrew L. Carter, Jr.                                                             Page 2
September 8, 2020

Re:    United States v. Michael Falu, 17 Cr. 181 (ALC); 19 Cr. 200 (ALC); 19 Cr. 937 (NRB)

              19 Cr. 937 (NRB): On November 14, 2019, Mr. Falu was arrested for violating the
               conditions of supervised release, including a specification that he possessed
               ammunition after a felony conviction, in violation of 18 U.S.C. § 922(g). The
               violations were filed under both docket numbers 19 Cr. 200 and 17 Cr. 181. On
               December 13, 2019, Mr. Falu was charged with the substantive offense of violating
               18 U.S.C. § 922(g). This Court adjourned the violation proceedings pending a
               resolution of the substantive charge. As indicated above, on July 29, 2020, Mr. Falu
               pleaded guilty to violating 18 U.S.C. § 922(g). Sentencing is scheduled for
               November 10, 2020.

       Given the overlap between one of the charged violations of supervised release and Mr.
Falu’s new criminal offense, I respectfully request that the Court transfer both 17 Cr. 181 and 19
Cr. 200 to Judge Buchwald so that Mr. Falu’s cases can be consolidated for sentencing purposes.
Such a transfer will be in the interests of efficiency, as the sentencing analysis concerning the
substantive offense and the violations of supervised release are intertwined. As noted above, the
Government consents to the transfer.

       Thank you for your consideration of this request.

                                             Very Truly Yours,


                                             /s/
                                             Martin Cohen
                                             Ass’t Federal Defender
                                             Tel.: (212) 417-8737

Cc:    Honorable Naomi Reice Buchwald, by ECF and by mail
       Alison Moe, Esq. by ECF and by e-mail
       Thomas Burnett, Esq. by ECF and by e-mail
       Adam Pakula, Senior U.S. Probation Officer Specialist, by e-mail
       Mr. Michael Falu MCC Register Number 07584-036

                              The application is granted.
                              So Ordered.

                                                                     9/8/20
